Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Willie Dee Price, Appellant                           Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. CR-19-
 No. 06-19-00119-CR         v.                         26944). Memorandum Opinion delivered by
                                                       Chief Justice Morriss, Justice Burgess and
 The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Willie Dee Price, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 9, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk